Citation Nr: 0729750	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-10 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for head 
injury residuals, including headaches.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1954, including honorable service in the Korean 
Conflict.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which did not find that new and 
material evidence had been obtained to reopen the veteran's 
claim for service connection.  In a November 2005 
Supplemental Statement of the Case (SSOC), the RO found that 
new and material evidence had been received and reopened the 
veteran's claim.  

Service connection for head injury residuals, including 
headaches, was previously denied in a June 1974 rating 
decision.  Before the Board may consider the merits of a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  "[T]he Board does not have jurisdiction to 
consider a claim which [has been] previously adjudicated 
unless new and material evidence is present, and before the 
Board may reopen such a claim, it must so find."  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further, if the Board finds that new and material evidence 
has not been submitted, it is unlawful for the Board to 
reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Accordingly, the matter appropriately before the 
Board is whether new and material evidence has been presented 
to reopen the previously denied claim for service connection 
for head injury residuals, including headaches.  

The Board notes that it appears that the veteran's 
application to reopen his claim of service connection for 
head injury residuals, including headaches, is not of record.  
A VA note, dated in January 2003, references the veteran's 
request to reopen as being received on January 23, 2003.  As 
the Board is reopening the veteran's claim, there is no 
prejudice to the veteran in proceeding without the 
application in the record.

The issue of entitlement to service connection for head 
injury residuals, including headaches, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
head injury in June 1974.  The veteran was notified of the 
decision and of his appellate rights, but did not timely 
appeal the denial.

2.  Since June 1974, new and material has been received to 
reopen the veteran's previously denied claim of service 
connection for head injury residuals, including headaches.  


CONCLUSION OF LAW

Evidence obtained since the RO denied entitlement to service 
connection for head injury residuals, including headaches, is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In June 1974, the RO denied service connection for a head 
injury finding that the clinical records did not support the 
diagnosis of chronic brain syndrome and that the veteran's 
assertions did not match what was contained in his service 
medical records (SMRs).  The veteran was advised of the 
denial of benefits and of his appellate rights, but did not 
appeal the decision.  As such, it became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to an application dated in January 2003, the veteran 
seeks to reopen his previously denied claim of service 
connection for head injury residuals, including headaches.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as this, "new and material evidence" is defined as evidence 
not previously submitted to agency decision makers which 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) noted that 
not every piece of new evidence is "material," but that 
some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

The Board notes that the RO explicitly reopened the veteran's 
claim in its December 2005 SSOC.  The Board, however, is 
required to address the issue of reopening despite the RO's 
denial of service connection on the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (1996).  Therefore, the Board must now 
review all of the evidence which has been submitted by the 
veteran or otherwise associated with the claims folder since 
the last final decision in June 1974.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).
Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

At the time of the June 1974 rating decision, the evidence of 
record included the veteran's SMRs and a VA treatment report, 
dated in December 1972.  The RO reopened the veteran's 
previously denied claim of service connection for a head 
injury in its June 1974 rating decision and denied his claim 
on the merits.  

Since the June 1974 rating decision, VA received additional 
evidence, including, the veteran's medical history form, an 
informal conference report by the decision review officer 
(DRO), a statement from the veteran's former sister-in-law, a 
statement from the veteran's brother, VA treatment records 
dated from April 1975 to May 1979, private treatment records 
dated from October 1994 to January 2002, VA treatment records 
dated from March 1999 to February 2007 and MRI results from 
June 2006.

The VA treatment records, dated from April 1975 to May 1979, 
do not reference any treatment for or diagnoses of head- or 
brain-related injuries.  Further, there is no reference to 
treatment for headaches or migraines.  

The RO noted in its April 2003 rating decision that the 
private treatment records, dated from October 1994 to January 
2002, related a history of the veteran's treatment for 
headaches, but there were no clinical findings to support the 
veteran's contentions that he had been suffering from 
headaches and migraines since service.  Thus, the RO found 
that no new and material evidence was submitted to reopen the 
veteran's claim for service connection. 

The VA treatment records, dated from March 1999 to February 
2007, reflect the veteran's treatment for chronic headaches 
and migraines.  The veteran advised the treating personnel 
that he had a 50-year history of headaches and migraines from 
a concussion he suffered in service.  The veteran also stated 
that he was told that he had a skull fracture as a result of 
the head trauma.  These treatment records did not assess the 
etiology of the headaches and migraines, nor did they issue 
an opinion on the likelihood of whether they were caused by 
service.  In an April 2003 treatment note, the physician's 
assistant indicated that the veteran's chronic daily 
headaches were "likely related to musculoskeletal/rebound 
factors."  

Subsequent to the April 2003 rating decision, the veteran 
attended an informal conference with a DRO at the Los 
Angeles, California, VARO.  The veteran made statements to 
the DRO and submitted letters written by his brother and 
former sister-in-law.  The letters submitted reflected on the 
veteran's temperament and physical manifestations when he 
returned from service.  In both statements, they noted that 
the veteran returned from service with recurrent headaches 
and the headaches continued since his return from service.  
The veteran's former sister-in-law further stated that upon 
return from service, the veteran complained of blurred 
vision, and his mother stated that it was often hard to wake 
him up.  She noted that his family was afraid to let him 
drive alone because of his vision and recurrent headaches.  
She stated that they found out he had a skull fracture and 
that explained why the veteran was so aggravating.

In the veteran's June 2006 MRI results, the physician found 
that the veteran had generalized cerebral atrophy and noted 
that this finding is consistent with his age.  He also 
indicated that he found periventricular white matter that was 
consistent with mild microvascular ischemic disease.  The 
physician's impression was that the veteran had mild 
microvascular deep white matter ischemic disease, and 
otherwise, the MRI of the brain was normal.  

The Board finds that the statements submitted by the 
veteran's brother and former sister-in-law and the MRI 
results constitute new and material evidence.  These pieces 
of evidence are new as they were not before agency decision 
makers when deciding the original claim, and they are 
material because they speak to unestablished facts necessary 
to substantiate the claim.  The credibility of this new and 
material evidence is presumed for purposes of reopening the 
claim.  Therefore, the veteran's previously denied claim of 
service connection for head injury residuals, including 
headaches, is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for head injury residuals, 
including headaches, is reopened.


REMAND

The letters from the veteran's brother and former sister-in-
law and the MRI results constitute new and material evidence, 
and additional evidentiary development is necessary.  

The veteran seeks service connection for head injury 
residuals, including headaches, as a result of a concussion 
he endured while wrestling in service.  He has consistently 
advised that these headaches have continued since his head 
trauma in service.  

In a September 1953 SMR, it is noted that the veteran was 
wrestling another service member and slipped and hit his head 
on the ground.  The veteran was momentarily unconscious and 
"seemed to have amnesia for the event and [was] 
disoriented."  The veteran could not tell the treating 
personnel the date, nor did he know where he was.  The 
impression was that the veteran experienced a cerebral 
concussion.  There is no notation on the veteran's discharge 
examination reflecting any head injury or trauma.  

In May 1974, the veteran was diagnosed as having "chronic 
brain syndrome, moderately severe, non-psychotic, maturated 
from organic brain syndrome secondary to service connected 
injury, manifested by impairment of memory, reduced 
intellectual capacity, moderate depression, anxiety, impaired 
control of temper, history of recurrent headaches and 
insomnia."  The RO rejected these findings in its June 1974 
rating decision, stating that the clinical records and SMRs 
did not support this diagnosis.  

At an August 2004 DRO informal conference, the veteran 
asserted that his post-service treatment records from the 
Sepulveda VAMC, dated from 1955 to 1972, reflect a diagnosis 
of a skull fracture from the concussion he endured while in 
service.  In August 2004, VA requested a copy of these 
treatment records and was only provided the treatment records 
from 1975 to 1979.  No prior treatment records were 
available.  In October 2005, VA made a formal finding that 
that the 1955 to 1972 treatment records were unavailable and 
that any further attempts to retrieve these records would be 
futile.  

As noted above, the treatment records, dated from October 
1994 to January 2002 and from March 1999 to February 2007 
reflect a history of complaints and diagnoses of headaches 
and migraines.  The veteran has been treated with numerous 
medications and therapies.  These treatment records do not 
reflect any opinions on whether the headaches and migraines 
are related to service.  

Additionally, the veteran underwent a June 2006 MRI of his 
head and neck.  In addition to the finding that the veteran 
had generalized cerebral atrophy, consistent with his age, 
the examiner diagnosed the veteran as having mild 
microvascular deep white matter ischemic disease.  The 
examiner neither indicated what caused this ischemic disease, 
nor did he opine as to whether it was related to the 
veteran's in-service head trauma.

Following a complete review of the record, the Board finds 
that the medical evidence is insufficient upon which to 
render a decision.  There is evidence that the veteran 
suffered a head injury while in service.  The treatment 
records from 1955-1972 are unavailable, but there is evidence 
of record from the veteran's brother and former sister-in-law 
that he suffered from severe headaches immediately after 
returning from service.  The post-service treatment records 
in the record do not reflect an opinion as to whether his 
current diagnoses are related to service, but they do reflect 
consistent complaints of and treatment for headaches and 
migraines.  Thus, this claim must be remanded in order for an 
examination to be scheduled and a medical opinion obtained as 
to whether the veteran's in-service head trauma was a 
precursor to the currently diagnosed mild microvascular deep 
white matter ischemic disease, chronic headaches and 
migraines.  This examination is required pursuant to 
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
the veteran's headaches, migraines, and 
the finding of mild microvascular deep 
white matter ischemic disease.  The 
veteran's claims folder should be made 
available to the examiner for review.  The 
examiner is to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that current condition of the brain had 
its origin during service.  The examiner 
should specifically address the veteran's 
history of headaches and head trauma while 
in service.  .

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


